 


109 HR 1569 IH: To amend the Public Health Service Act with respect to the National Foundation for the Centers for Disease Control and Prevention.
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1569 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Linder (for himself, Mr. Kingston, and Mr. Waxman) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act with respect to the National Foundation for the Centers for Disease Control and Prevention. 
 
 
1.National Foundation for Centers for Disease Control and Prevention; acceptance of voluntary services; Federal funding 
(a)Authority for acceptance of voluntary services; striking of two-year limit per individualSection 399G(h)(2)(A) of the Public Health Service Act (42 U.S.C. 280e–11(h)(2)(A)) is amended by striking the second sentence and inserting the following: In the case of an individual, such Director may accept the services provided under the preceding sentence by the individual until such time as the private funding for such individual ends.. 
(b)Federal fundingSection 399G(i) of the Public Health Service Act (42 U.S.C. 280e–11(i)) is amended— 
(1)in paragraph (2)— 
(A)in subparagraph (A), by striking $500,000 and inserting $2,000,000; and 
(B)in subparagraph (B), by striking $500,000 and inserting $2,000,000,; and 
(2)by adding at the end the following paragraph: 
 
(4)Support servicesThe Director of the Centers for Disease Control and Prevention may provide facilities, utilities and support services to the Foundation if it is determined by the Director to be advantageous to the programs of such Centers.. 
 
